department of the treasury internal_revenue_service washington d c dec tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b trustee c taxpayer d taxpayer e trust t date date date date date date jra x ira w page company m state n dear ms this is in response to the request for letter rulings under sec_401 of the internal_revenue_code submitted on your behalf by your authorized representative as supplemented by correspondence dated and the request for letter rulings is based on the following facts and _ representations taxpayer a whose date of birth was date died on date at age as of his date of death taxpayer a was the owner of ira x maintained with company m on date taxpayer a signed and adopted trust t for the benefit of his three children taxpayer b taxpayer d and taxpayer e taxpayer b’s date of birth was date taxpayer d trustee of trust t is the eldest of taxpayers b d and e taxpayer c is the taxpayer b was alive as of the date of this ruling_request the provisions of trust t provide in relevant part that trust t is intended to be the beneficiary of an individual_retirement_arrangement ira maintained by taxpayer a the terms of trust t further provide that upon the death of the trustor the trustee shall divide the trust estate into equal shares one for taxpayer b if he is then living each share shall constitute a separate trust and shall be held and administered as such the terms of trust t also provide that the trust t trustee is required to maintain separate_accounts on a pro_rata basis in accordance with proposed sec_1_401_a_9_-1 q a h-2 b for the separate beneficiaries of trust t finally the terms of trust t provide that its trustee shall withdraw from the beneficiary’s share of any ira and distribute to the beneficiary such beneficiary’s share of the minimum distribution required to be distributed annually from the ira on date taxpayer a signed a beneficiary designation with respect to his ira x pursuant to which ira x was to be distributed to the trustee of trust t at the death of taxpayer a said beneficiary designation provides in relevant part that trust page t is to be divided into equal accounts for three beneficiaries named therein taxpayer b is one of the three named beneficiaries the beneficiary designation also provides that the trust t trustee may establish separate iras in the name of taxpayer a for the benefit of the three above-referenced named beneficiaries in effect the trustee of trust t was authorized to establish a separate ira for the benefit of taxpayer b your authorized representative has asserted that trust t and the separate trusts created under its terms are valid under the laws of state n he has also asserted that trust t and the separate trusts created under its terms became irrevocable upon the death of taxpayer a company m was provided with a copy of trust t and of the related beneficiary designation prior to the death of taxpayer a your authorized representative has provided the service with documentation which indicates that prior to date ira x was subdivided into three iras after the death of taxpayer a each posthumously created ira is titled in the name of taxpayer a deceased for the benefit of a distinct individual thus one ira ira w is titled taxpayer a deceased for the benefit of the trust for taxpayer b ira w has an account number which is different from the account numbers assigned to the iras maintained for the benefit of taxpayer a’s other two children additionally documentation provided by your authorized representative indicates that the trust created for the benefit of taxpayer b under the terms of trust t has a taxpayer_identification_number which is different from the taxpayer identification numbers assigned to the trusts created for the benefit of taxpayer a’s other children your authorized representative has asserted on your behalf that the one-third of ira x which became ira w after ira x was subdivided is payable to the subtrust created under the terms of trust t for the benefit of taxpayer b your authorized representative asserts that distributions from ira w have not been made are not being made and will not be paid to trust t based on the above facts and representations you through your authorized representative request the following letter rulings that for purposes of code sec_401 ira x may be subdivided into three sub-iras with each ira held in the name of taxpayer a deceased for the benefit of a separate beneficiary-in this case taxpayer b and that required distributions from the sub-ira maintained in the name of taxpayer a for the benefit of taxpayer b may be paid over the remaining life expectancy of taxpayer b page with respect to your ruling requests code sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- gi will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must ‘be distributed within years of his death code sec_401qii provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date for determining required distributions for calendar_year taxpayers may rely on the proposed_regulations the proposed_regulations or the final regulations page sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401gii and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee page the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-8 of the final regulations q a-2 a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the final regulations q a-3 provides that a separate_account is a separate portion of an employee’s benefit which reflects the separate interest of an employee’s beneficiary under the plan as of the employee’s death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit as previously noted taxpayers are permitted to compute minimum required distributions for calendar_year in accordance with the final regulations referenced above as noted above if distributions are made to a_trust even if the trust is a see- through trust within the meaning of q a-5 of sec_1_401_a_9_-4 of the final page regulations the separate_account rules of a-2 of sec_1_401_a_9_-8 of the final regulations are not available to the beneficiaries of the trust thus in general each beneficiary of a_trust must receive minimum required distributions over the life expectancy of the eldest beneficiary the issue raised in this ruling_request is whether the general_rule above applies where ira_distributions are made directly to a subtrust created under the terms of a_trust in this case distributions from ira w which was created for and is being maintained for the benefit of taxpayer b are being made directly to the subtrust created under the terms of trust t for taxpayer b’s benefit and are not being paid to trust t taxpayer b is the only beneficiary of the subtrust created for his benefit however the facts presented in this case indicate that the subtrust for the benefit of taxpayer b was created by the trustee of trust t pursuant to the terms of trust t furthermore as noted above the terms of trust t provide that the trustee thereof is charged with the responsibility of creating separate_accounts although neither the code nor the final regulations promulgated under code sec_401 preclude the posthumous division of ira x into three iras including ira w the final regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through a_trust in this case amounts pass through a_trust thus even though ira x has been divided into three iras including ira w the life expectancy of the eldest beneficiary of all of the iras not merely ira w is the life expectancy to be used to determine the code sec_401 payout period for distributions from ira w tp d is said eldest beneficiary thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that for purposes of code sec_401 ira x may be subdivided into three sub-iras with each ira held in the name of taxpayer a deceased for the benefit of a separate beneficiary-in this case taxpayer b and that iaw sec_1_401_a_9_-8 of the final regulations q a-2 a and sec_1_401_a_9_-4 of the final regulations q a-4 c required distributions from the ira ira w maintained in the name of taxpayer a deceased for the benefit of taxpayer b must be paid over the remaining life expectancy of taxpayer d this ruling letter is based on the assumption that iras x and w either have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto it page also assumes that trust t and the subtrusts created thereunder are valid under the laws of state n as represented pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours crease v gon - rances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
